          Case 1:19-vv-01571-UNJ Document 48 Filed 05/06/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1571V
                                        UNPUBLISHED


    GWENADA MALCOLM,                                        Chief Special Master Corcoran

                        Petitioner,                         Filed: April 6, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
respondent.

                                   RULING ON ENTITLEMENT 1

       On October 9, 2019, Gwenada Malcolm filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a Table Injury – Shoulder Injury
Related to Vaccine Administration (“SIRVA”) – as a result of her December 5, 2017
influneza (“flu”) vaccination. Petition at 1. The case was assigned to the Special
Processing Unit of the Office of Special Masters.

       On April 5, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.


1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
         Case 1:19-vv-01571-UNJ Document 48 Filed 05/06/21 Page 2 of 2




Specifically, Respondent indicates that

      petitioner’s claim meets the Table criteria for SIRVA. Specifically, petitioner
      had no history of pain, inflammation or dysfunction of the affected shoulder
      prior to her vaccination that would explain the alleged symptoms and
      examination findings occurring after vaccine injection; she more likely than
      not suffered the onset of pain within forty-eight hours of vaccine
      administration; her pain and reduced range of motion were limited to the
      shoulder in which the vaccine was administered; and there is no other
      condition or abnormality present that would explain petitioner’s symptoms.
      42 C.F.R. § 100.3(a), (c)(10).

 Id. at 8. Respondent further agrees that “this case was timely filed, that petitioner
received her vaccination in the United States, and that petitioner satisfies the statutory
severity requirement by suffering the residual effects or complications of her injury for
more than six months after vaccine administration.” Id. (citing 42 U.S.C. §§ 300aa-
11(c)(1)(D)(i)).

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
